      Case 2:18-cv-00900-WBS-JDP Document 282 Filed 03/10/21 Page 1 of 2

 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT
 7                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9 CITY OF WEST SACRAMENTO,                              Case No.: 2:18-CV-00900-WBS-JDP
   CALIFORNIA; AND PEOPLE OF THE
10 STATE OF CALIFORNIA,                                   ORDER GRANTING COUNTY OF
                                                          YOLO’S MOTION FOR GOOD FAITH
11                     Plaintiffs,                        SETTLEMENT DETERMINATION
12        vs.
                                                         Hearing Date: April 5, 2021
13 R AND L BUSINESS MANAGEMENT, a                        Time:           1:30 p.m.
   California corporation, f/k/a STOCKTON                Location:       Courtroom 5
14 PLATING, INC., d/b/a CAPITOL PLATING,                 District Judge: Hon. William B. Shubb
   INC., a/k/a CAPITOL PLATING, a/k/a
15 CAPITAL PLATING, et al.,

16                     Defendants;
17

18
     AND RELATED COUNTER, CROSS, AND
19   THIRD-PARTY CLAIMS.

20
21              This matter came before the Court pursuant to Third-Party Defendant County of Yolo’s
22   (“County”) Motion for Good Faith Settlement Determination (“Motion”). (Docket No. 263.)
23              There being no opposition to the Motion (see Docket No. 276), the court, after considering
24   the Motion and related papers, and materials submitted by the County, hereby finds:
25              1. The settlement agreement between City of West Sacramento and the People of the
26                 State of California (collectively, “Plaintiffs”), and the County was made in good
27                 faith under sections 877 and 877.6 of the California Code of Civil Procedure;
28              2. That settlement is “procedurally and substantively fair, reasonable, and consistent


     00041358.3                                     1
      [PROPOSED] ORDER GRANTING COUNTY OF YOLO’S MOTION FOR GOOD FAITH SETTLEMENT DETERMINATION
      Case 2:18-cv-00900-WBS-JDP Document 282 Filed 03/10/21 Page 2 of 2

 1                with [the] objectives” of the Comprehensive Environmental Response,
 2                Compensation, and Liability Act under 42 U.S.C. § 9613(f)(2);
 3            3. All claims that were or could have been brought against the County, by any party,
 4                related to the subject of this lawsuit, are dismissed with prejudice, extinguished,
 5                and forever barred (see Cal. Civ. Proc. Code §§ 877, 877.6; 42 U.S.C.
 6                § 9613(f)(2)); and
 7            4. The Amended Third-Party Complaint (ECF 116) is dismissed with prejudice as to
 8                the County.
 9            IT IS SO ORDERED.
10
     Dated: March 9, 2021
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


     00041358.3                                    2
      [PROPOSED] ORDER GRANTING COUNTY OF YOLO’S MOTION FOR GOOD FAITH SETTLEMENT DETERMINATION
